                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES-GENERAL

Case No.: CV 18-8053-VBF (PLA)                                                          Date: December 10, 2018

Title:    Victor Lee Severance v. State of California, et al.


PRESENT: THE HONORABLE                   PAUL L. ABRAMS
                                         UNITED STATES MAGISTRATE JUDGE
         Christianna Howard                                  N/A                                             N/A
          Deputy Clerk                               Court Reporter / Recorder                            Tape No.

ATTORNEYS PRESENT FOR PLAINTIFF:                                       ATTORNEYS PRESENT FOR DEFENDANT(S):
                NONE                                                                    NONE

PROCEEDINGS:               (IN CHAMBERS)

Pursuant to this Court’s Order of September 20, 2018, plaintiff was ordered to pay an initial partial filing fee of
$5.00 within thirty (30) days of the date of the order (i.e., by October 22, 2018). The $5.00 partial filing fee has
not been received by the Court. Accordingly, no later than January 10, 2019, plaintiff is ordered to show
cause why this case should not be dismissed for failure to pay the required fee. Receipt of the partial $5.00 filing
fee by the Court on or before January 10, 2019, shall be deemed compliance with this Order to Show Cause.




cc:      Victor Lee Severance, pro se



                                                                               Initials of Deputy Clerk      ch




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
